Citation Nr: 9922425	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a right 
elbow injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1986 to January 
1990.

This appeal comes before Board of Veterans' Appeals (Board) 
on appeal of a rating decision of June 1998 by the Department 
of Veterans Affairs (VA) New Orleans, Louisiana, Regional 
Office (RO).  In the June 1998 rating decision the RO granted 
service connection for a right elbow injury and assigned a 10 
percent rating.


REMAND

Initially, the Board finds that, in regards to the veteran's 
claim for an increased rating for his service-connected right 
elbow injury residuals, currently rated as 10 percent 
disabling, the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran in his substantive appeal indicates that 
receiving complete treatment at a VA medical facility.  These 
records are not on file.  He further states that he has lost 
practically the entire use of his right arm and that his job 
duties have been required to be altered because of his lack 
of strength and flexion of the arm. In addition, he claims 
that he must write with his left hand and that grip strength 
of his right hand is nearly gone. 

The RO has assigned a 10 percent rating for the veteran's 
service-connected right elbow injury under Diagnostic Code 
5010 for traumatic arthritis.  Traumatic arthritis is 
evaluated based on impairment in limitation of motion of the 
involved joint.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).

The recent VA examinations indicated that there was loss of 
strength in the right forearm on flexion, extension and grip 
when compared to the left upper extremity.  However, the 
degree of weakness was not quantified.  As such, the Board is 
of the opinion that another examination would be of 
assistance in this case.

It is also noted that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to current treatment 
for the right elbow disability. 

2.  The RO should request the VAMC in 
Shreveport, Louisiana to furnish all 
treatment records concerning treatment 
afforded the veteran for his right elbow.

3. The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected right elbow 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this REMAND and should 
review the veteran's medical history 
prior to conducting the examination.  Any 
tests and studies deemed necessary should 
be accomplished at this time.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
veteran's right elbow should be examined 
for degrees of range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the elbow.  
Additionally, the examiner should be 
requested to determine whether the right 
elbow exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  Any loss of 
strength should be quantified.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

4.  Thereafter, the RO, following any 
additional development of the record 
deemed necessary, should readjudicate the 
issue in appellate status, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998).  
See also DeLuca and Fenderson, supra.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  In the event that any 
action taken remains adverse to the veteran, he and his 
representative should be provided with a Supplemental 
Statement of the Case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  No further action is required of 
the veteran until he receives further notice. 

The Board also again points out that the veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


